Citation Nr: 1810855	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased, compensable rating for hemorrhoids with pruritus ani (hemorrhoids). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1978 to March 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
In a December 2015 decision, the Board, in relevant part, referred the issue of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) and denied a compensable rating for hemorrhoids.  The Veteran was notified of that action, and he appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court modified that part of the December 2015 Board decision that referred the matter of TDIU to reflect a remand.  Additionally, the Court vacated the portion of the December 2015 Board decision that denied the Veteran's increased rating claim for hemorrhoids and remanded the issue for readjudication.  In July 2017, the Board remanded the issues of entitlement to an increased, compensable rating for hemorrhoids with pruritus ani (hemorrhoids) and entitlement to a total disability rating based on individual unemployability (TDIU) for additional development, in accordance with the Court's Memorandum Decision.  The claim has since been returned to and is now before the Board again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's December 2016 Memorandum Decision clearly indicated that it had determined that the Board erred in noting the size of the Veteran's hemorrhoids and concluding that they were not large, without specifying what qualifies as a large hemorrhoid.  The Court explained that without such specification, neither the Veteran nor the Court can determine whether the Board correctly denied a higher rating.  Additionally, the Board's subsequent July 2017 remand of these issues directed the AOJ/RO to obtain an addendum opinion on the severity of the Veteran's hemorrhoids.  The Board further stated, in the relevant directive, that the examiner "must explain why the Veteran's hemorrhoids are or are not large."  VA obtained an addendum opinion on the severity of the Veteran's hemorrhoids in November 2017.  The examiner stated that the Veteran's hemorrhoids were not large, and noted the size of the Veteran's hemorrhoids in millimeters, but he did not define or specify what exactly is considered to be a large hemorrhoid, nor why the Veteran's hemorrhoids are not considered large.  As such, another remand of the issue of entitlement to an increased, compensable rating for hemorrhoids with pruritus ani (hemorrhoids) is necessary in order to answer those questions.

As the disposition of the hemorrhoids issue may affect the disposition of the issue of the Veteran's entitlement to TDIU, the Board finds that the latter issue is intertwined with the former.  Therefore, it too must be remanded pending completion of the aforementioned development.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion addressing the following from an appropriately qualified examiner:
   (a) What exactly qualifies as a large hemorrhoid?
   (b) Are the Veteran's hemorrhoids large?
(c) If the Veteran's hemorrhoids are not large, why are the Veteran's hemorrhoids not considered to be large?
In answering question (a) above, the examiner should indicate whether there is a generally accepted definition or standard in the medical community that indicates what size hemorrhoid is considered a large hemorrhoid.  Medical literature should be cited as necessary.  A new VA examination may be conducted if deemed necessary.

The claims file and a copy of this remand decision should be made available to the examiner for review.  Any indicated tests should be accomplished.  The examiner should review the claims folder and should note that review in the report.  A clear rationale should be provided for all opinions expressed.

2. After completing the above actions, and any other indicated development, the issues of entitlement to an increased, compensable rating for hemorrhoids with pruritus ani (hemorrhoids) and entitlement to TDIU must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal  must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

